THE plaintiffs’ original attorney had left this state before the return of the writ; the one now employed found, on search, a' rule entered, to declare or be nonprossed. In consequence of which he served a declaration, received a plea of the general issue, went to trial, and obtained a verdict.
Emott, on an affidavit containing the above statement, and ... . „ that, from having received no instructions or papers from the first attorney, he could not obtain the bail bond given in this suit, • which was taken by one of the plaintiffs, who was specially deputis-ed, to make the arrest, moved to file common bail nunc pro tunc, which was, after slight Opposition,
Ordered accordingly,